DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant submitted an amended Figure on 5-27-21.  This Figure has not been entered in light of CFR 1.121.  Amendments to the Figures require the phrase “replacement sheet”.  See CFR 1.121 in the MPEP for the proper procedures with submitting amendments to the specification, claims, and Figures.
Election/Restrictions
Claims 6, 7, 9, 10, 12, 19, 20, 22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9-12-22.
With regards to Species A-F and T, Applicant’s arguments that these species all represent the same embodiment is persuasive.  Each Figure using different numbers for the same parts is what led to the confusion.  Species A-C, E, F, and T have been incorporated into Applicant’s election of Species D.
Applicant's election with traverse is not found persuasive because M.P.E.P. 806.04(f) Restriction Between Mutually Exclusive Species discloses: Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because:
It is unclear why each of Figures 1A-C, 1E, and 7 use different reference labels to represent the same structures.  For example and since these Figures all represent the same embodiment, handle should be 114 in each of these Figures to prevent confusion.
It is unclear why the remaining Figures do not utilize reference numbers to point out structures,  For example, Figures 3A-3E do not use any reference labels.  Each of these Figures need to incorporate labels so it is clear what is being show with regards to the claims.  The Figures showing a different embodiment from Figures 1A-C, 1E, and 7 should use different labels.  For example, the handles labels in Figure 3A should not be the same label used in Figure 1A.  Also, any group of Figures that are showing the same embodiment should share reference labels.  All of these labels then need to be incorporate into the proper paragraphs in the Detailed Description of the specification.  
In Figure 1A, paragraph [00046] discloses 106 as a razor body but 106 is pointing at the handle.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In paragraph [00046], item 126.
It is requested that all reference labels in the specification be reviewed for any label the Examiner may have missed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In Figure 1B, items 116 and 118.
In Figure 2B, items 200B and 204B.
In Figure 2D, item 200D.
It is requested that all reference labels in all Figures be reviewed for any label the Examiner may have missed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 2D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprises”.
The disclosure is objected to because of the following informalities:
With regards to paragraph [00046], it is unclear how 114 is positioned upwards and deviating away from 106 and when 106 is pointing at the same structure as 114. 
In paragraphs [00046] and [00048], items 126, 122, and 124 in Figures 1A and 1B are confusing in that each represent “front” and “rear”.  Item 112 is disclosed as a front edge portion while 122 is also a front edge.  Item 112 appears to be pointing at a front of the cartridge while items 122 and 124 appear to be pointing at upper and lower ends of the cartridge.  How can 122 being pointing at a front part if 112 is pointing at the front part?  New names for 122 and 124 are needed.
In paragraph [00048], it is unclear how clip 120 is part of the handle 114.  It also unclear what structures represent the top surface, bottom surface, front surface and rear surface since none of these have labels.  It is also unclear if these surfaces are the same or different structures than 112, 122, and/or 124.
On page 11, the paragraph starting with “Referring to FIG. 2B” does not have a paragraph number.  This paragraph should be paragraph [00050].
 On page 11, the paragraph starting with “Referring to FIG. 2B” is very confusing.  It is unclear what the annular region is.  It is not defined by any structure.  Further explanation is needed.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 11, 13-15, 17, 18, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structure represents the razor body.  Only a razor head has been disclosed.
With regards to claim 1, the phrase “handle is orientated at an angle relatively perpendicular to contact surface of the razor head” is unclear.  It is unclear how to interpret relatively perpendicular because Figure 2A shows a portion of the handle being greater than 80 degrees.  80 degrees is not perpendicular or relatively perpendicular.
With regards to claim 1, it is unclear what structure represents the contact surface of the head.  Any surface that can contact something else can be a contact surface.  This surface should be introduced when the blades are introduced and structurally linked to the blades so it is clear which surface is being referenced.
 With regards to claim 2, it is unclear what structures of the razor define the range.  Without structures defining the range, the handheld tool can be moved relative to the range making the limitation indefinite.  Claim 17 has the same issue.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation range, and the claim also recites two narrower ranges which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 17 has the same issue.
With regards to claim 3, the term “conventional” should be removed.
With regards to claim 5, it is unclear how something slightly curved can have a large radius of curvature.  Claim 18 has the same issue.
The terms “slightly” and “large” in claim 5 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what can and cannot be considered slightly convex versus something that is just convex.  It is unclear what can and cannot be considered large.  Claims 15 and 18 have the same issue. 
With regards to claim 8, use of the word “can” is unclear.  It is unclear if the cross sections are claimed or not.  Claims 11 and 21 have the same issue.
With regards to claim 11, it is unclear what structure represents the cartridge in relation to the razor head.  The head has the blades and is connected to the handle.     
With regards to claim 13, the phrase “laying stable” is indefinite as it relies on the unclaimed indefinite support surface.  Claim 25 has the same issue.
With regards to claim 14, it is unclear what structure represents the cartridge in relation to the razor head.  Later in the claim it is disclosed that the handle is connected to the back of the head.  What makes this part the head and not the cartridge?  The head and the cartridge appear to represent the same structure. One term should be used and the other removed.
With regards to claim 15, the phrase “distal portion” is unclear.  Claim 14 discloses a distal end not a distal portion.  Applicant intentions are not clear.  Claim 16 has the same issue.
With regards to claim 15, it is unclear what is meant by the brackets used.  Is the bracketed limitation not claimed?
With regards to claim 15, what structure define the length.  Is this the distal portion length?
With regards to claim 17, it is unclear what represents the contact surface of the head.  Why is this not part of the cartridge?
Claim 18 recites the limitation "the contact surface" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 11, and 13 and are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Hannemann (D279,613).  See Figure below for Examiner added reference labels to Hannemann.
With regards to claim 1, Hannemann discloses the same invention including a razor (title, 1) having a razor head (2), a plurality of blades mounted on a front surface of the razor head (3), a handle having a curved profile deviating away from the razor body (4), the handle is orientated at an angle relatively perpendicular to a contact surface of the head (4a, Fig. 2), and the structure of Hannemann is capable of being gripped in the manner disclosed (Figs. 1 and 2).
With regards to claims 2, 4, 5, 8, 11, and 13, Hannemann discloses orientation between the head and the handle within the range of 50 degrees to 150 degrees (4a is considered relatively perpendicular to head 2 which falls within the range), the handle (4) is connected to the rear surface of the head (5), the contact surface is flat (6), the handle has a profiled cross section (Figs. 1 and 2), the head is integrated with a cartridge (2), and the handle is capable of laying stable when resting on a flat support surface while maintaining the razor head away from the support surface (the back surface 4b of handle 4 is perfectly capable of resting on a flat support surface while keeping the head away from the surface).

    PNG
    media_image1.png
    611
    664
    media_image1.png
    Greyscale

Claims 14, 15, 17, 18, 21, 23, and 25 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Schuman-Hoole (4212,103). 
With regards to claim 14, Schuman-Hoole discloses the same invention including a razor (title, 1) having a razor head (11), a razor head cartridge having a plurality of blades (14) mounted on a platform (Fig. 1) and a rear edge portion and a front edge portion facing opposite to each other (Fig. 2), a handle (12) having a distal end connected to the back of the head (24), and the structure of Schuman-Hoole is capable of being gripped in the manner disclosed (Figs. 1 and 2).
With regards to claims 15, 17, 18, 21, 23, and 25, Hannemann discloses the distal portion is relatively straight for the first 10m in length (24),  orientation between the head and the distal portion within the range of 50 degrees to 150 degrees (24 is considered relatively perpendicular to head 11 which falls within the range), the contact surface is flat (Fig. 2), the handle has a flat cross section (Fig. 2), the head is integrated with a cartridge (11), and the handle is capable of laying stable when resting on a flat support surface while maintaining the razor head away from the support surface (Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (D279,613) in view of Applicant’s Admitted Prior Art page 10 lines 2-4 (hereafter referred to as Aapa).  See Figure above for Examiner added reference labels.  
Hannemann discloses the invention including a handle length (4).
However, Hannemann fails to disclose the length of 80-180mm.
Aapa disclose that this length is conventional in razor handles.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hannemann with the length range, as taught by Aapa, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schuman-Hoole (4,212,103) in view of Aapa.  
Schuman-Hoole discloses the invention including a distal portion length (L2) and an overall handle length (Fig. 2).
However, Schuman-Hoole fails to disclose the distal portion length of 10-60mm and an overall length in 60-180mm.
Aapa disclose that a 80-180mm length is conventional in razor handles.  It would have been obvious to have made the portions of the handle within any reasonable range including the claimed range in light of the conventional length.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Schuman-Hoole with the length range, as taught by Aapa, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 November 2022 
/Jason Daniel Prone/Primary Examiner, Art Unit 3724